Citation Nr: 0933025	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  03-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
cervical spine, to include associated radiculopathy (claimed 
as condition of the feet and hands and shoulder pain).  

2.  Entitlement to service connection for headaches with loss 
of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to 
December 1996.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  (The issues have been 
recharacterized by the Board to better comport to the medical 
evidence of record.)  In September 2004, the Veteran 
testified during a videoconference before the undersigned 
Acting Veterans Law Judge.  A transcript is of record.  In 
February 2006 the Board remanded the case for additional 
development.  The Board requested that the RO clarify with 
the Veteran where she was treated for her cervical spine 
disability from 1997 to 1999, including treatment in 
Heidelberg, Germany.  In response to a letter sent to her by 
the RO pursuant to the February 2006 Board remand, the 
Veteran indicated that all records from Heidelberg and 
Darmstadt, Germany are missing and that she did not receive 
treatment for her cervical spine disability from November 21, 
1996 to January 28, 1999.  The Board notes that treatment 
records from a medical facility in Darmstadt, Germany dated 
in 1999 are of record.  Thus, because the Veteran has 
indicated that certain treatment records are no longer 
available and because the remaining treatment records from 
the period noted in the February 2006 remand are of record, 
the RO has fully complied with the Board's February 2006 
remand.  

In a February 2008 statement the Veteran indicated that she 
wished to re-open a previously denied claim of service 
connection for a left knee disability.  This issue is not 
currently before the Board and is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The preponderance of evidence is against a finding that 
the current DJD and DDD of the cervical spine, to include 
associated radiculopathy (claimed as condition of the feet 
and hands and shoulder pain) is related to service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
headaches with loss of vision were incurred during service.


CONCLUSIONS OF LAW

1.  Service connection for DJD and DDD of the cervical spine, 
to include associated radiculopathy (claimed as condition of 
the feet and hands and shoulder pain), is not warranted.  38 
U.S.C.A §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Service connection for headaches with loss of vision is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim of service connection for headaches 
with loss of vision, inasmuch as the determination below 
constitutes a full grant of the claim, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice content or timing is harmless.

With regard to the claim of service connection for DJD and 
DDD of the cervical spine, to include associated 
radiculopathy, the Veteran was provided VCAA notice by 
letters in March 2001, April 2003 and February 2006.  The 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record.  While he was 
not specifically advised of the criteria for rating DJD and 
DDD of the cervical spine, or those governing effective dates 
of awards, he is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.  The Veteran does not allege that 
notice has been less than adequate.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) have been associated with the file.  
Available post-service treatment records have been secured.  
There is no further medical evidence to obtain.  VA has 
afforded the Veteran the opportunity to give testimony before 
the Board, and afforded the Veteran medical examinations and 
obtained opinions regarding the nature and etiology of her 
claimed cervical spine disability.  The Board is satisfied 
that evidentiary development is complete; VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

I.  DJD and DDD of the Cervical Spine (to Include Associated 
Radiculopathy)

The Veteran seeks service connection for DJD and DDD of the 
cervical spine, to include associated radiculopathy (claimed 
as condition of the feet and hands and shoulder pain) 
(hereinafter, cervical spine disability).  She testified at 
her September 2004 hearing that she was involved in a motor 
vehicle accident in December 1989, which resulted in her 
current neck injury.  

The medical evidence of record indicates that the Veteran has 
a current cervical spine disability.  Private treatment 
records dated in February 1999 note an impression of DJD with 
DDD at C5-C6.  VA treatment records dated in November 2000 
note an impression of left paracentral disc/spur complexes at 
C5-6 and C6-7 resulting in significant cord impingement and 
left sided foraminal narrowing.  A June 2001 VA examination 
report notes that the Veteran was given diagnoses of 
mechanical neck strain, X-ray evidence of DDD/DJD and mild 
radiculopathy.  A VA examination was conducted in April 2007, 
and notes diagnoses of multi-segmental degeneration 
associated with disc protusions at C5-C6 and C6-C7, spinal 
canal stenosis without myelopathy and neuroforminal stenosis 
C7 on the left.  A private medical opinion dated in September 
2007 notes diagnoses of cervical spondylosis C4-5, C5-6, and 
C6-7, and post three segmental discetomy and total disc 
replacement with SynCage on September 26, 2007.  A VA 
examination was conducted in June 2008, and notes a diagnosis 
of cervical DJD and DDD, now with status post disc 
replacements at C4-C5, C5-C6, and C6-C7 associated with 
chronic left trapezius muscle spasm.

The Veteran's STRs note, in part, that she was seen in 
November 1989 with complaints of pain in the neck and head 
area.  Examination and X-ray findings of the neck were 
essentially negative.  The assessment was probable facet 
joint syndrome.  In December 1989, the Veteran was involved 
in a motor vehicle accident, and suffered contusions on the 
lower extremities and right hand.  An October 1996 physical 
therapy note includes findings of left shoulder impingement, 
questionable thoracic outlet syndrome.  The Veteran's October 
1996 separation examination notes that clinical evaluation 
revealed that she had a normal spine and other 
musculoskeletal system and upper extremities.  

The first contemporaneous medical evidence of a diagnosis of 
arthritis is well after the one-year presumptive period from 
discharge from service; thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

As there is competent evidence of a current cervical spine 
disability and complaints of neck pain during service, the 
determinative issue is whether these are related.  

A January 1999 VA treatment record notes that the Veteran was 
seen with complaints of left shoulder pain since October 
1998.

A November 2000 private physician's assistant opinion notes 
that the Veteran related that she was involved in a motor 
vehicle accident in December 1989 and that she began 
immediately having pain in her neck.  The treating clinician 
opined that the Veteran's medical records, history, and 
examination were all consistent with a cervical ruptured 
disc, which most likely had its onset during active duty.  

The examiner who conducted the above noted VA examination in 
June 2001, provided an addendum opinion in August 2001.  He 
noted that he received the Veteran's military medical 
records.  The examiner noted that he had seen the December 
1989 report of an accident; however, he was unable to locate 
any subsequent reference to the Veteran's neck and the 
separation physical was silent as to any neck problems.  
Accordingly, the examiner opined that it would require pure 
conjecture on his part to give an opinion as to whether the 
Veteran's present symptoms are a result of the motor vehicle 
accident in December 1989.  

In a July 2002 opinion, the physician's assistant who 
authored the November 2000 private opinion notes that cogent 
medical reasons do exist to support the Veteran's claim that 
her neck pain is a continuing problem, "which could have had 
its origin during her period of Active Duty . . . ."  

The April 2007 VA examiner noted a review of the Veteran's 
STRs, and referenced particular treatment records related to 
the Veteran's post-service treatment records, discussing 
numerous records in detail.  Following an examination of the 
Veteran's cervical spine and numerous clinical tests the 
examiner opined that the Veteran's current DJD and DDD of the 
cervical spine with radiculopathy, spinal canal stenosis, and 
neuroforaminal stenosis C7 is not related to her military 
service.  The examiner noted that the Veteran was seen two 
days after her accident, and that this would have been 
precisely the time frame when symptoms of a cervical 
acceleration-deceleration injury would have been fully 
present.  The examiner also indicated that it was his opinion 
that the November 2000 and July 2002 private physician's 
assistant opinions contain conclusions regarding the 
Veteran's accident and its causal relationship to her present 
cervical spine condition that are not "grounded" or 
supported by the evidence of record.  The VA examiner noted 
that his rationale for this opinion was that both times 
during service that the Veteran complained of pain in her 
neck and arm, the neck revealed no pathology.  Since the 
clinical radiological examination in November 1989 was 
negative, the diagnosis was "probable facet joint 
syndrome," which is a functional disturbance caused by a 
transient facet blockage.  Also, during the July 1991 
clinical examination, the neck was negative.  The examiner 
stated: 

Based on the documented medical history, 
my own observations [when I first saw the 
Veteran] in [January] 1999 and also 
viewing the development of the cervical 
disorder in its radiological and clinical 
aspects from 1999-2007, I cannot realize 
any other begin [sic] as the veteran 
herself said it: It was in November of 
1998.  

This is also documented in the veteran's 
next exams (in February 1999, April 1999 
and May 2003).


Medical evidence supporting the Veteran's claim is 
essentially confined to statements from her private physician 
in November 2000 and July 2002.  However, the November 2000 
opinion does not provide a rationale for the finding that the 
Veteran's current cervical spine disability most likely had 
its onset during active duty.  Hence this opinion is merely 
speculative because it does not provide a rationale for its 
conclusion.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, the medical opinion 
carries little evidentiary weight because it is "... 
unsupported and unexplained..." Bloom, 12 Vet. App. at 187.  
Furthermore, the July 2002 private opinion merely indicates 
that the Veteran's current cervical spine disability could 
have had its origin during active service, and thus has 
limited probative value.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992).  

The evidence against the Veteran's claim is far stronger.  
After reviewing the medical evidence of record, the April 
2007 VA examiner provided a very thorough rationale for his 
opinion that the Veteran's current cervical spine disability 
is not related to her military service.  The opinion of a 
physician that is based on a review of the entire record is 
of greater probative value.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In finding that there was no nexus between 
the Veteran's cervical spine disability and service, the VA 
physician expressed the opinion in terms of certainty.  
Reasons and bases for the opinion (as noted above) were 
provided.

Because she is a layperson, the Veteran's own opinion that 
her current cervical spine disability is related to service 
is not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The negative evidence in this case outweighs the positive.  
The preponderance of the evidence is against the claim for a 
cervical spine disability; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert, supra.

II.  Service Connection for Headaches with Loss of Vision 

The Veteran seeks service connection for headaches with loss 
of vision.   

The record shows during the pendency of the claim, the 
Veteran had a headaches with loss of vision.  A VA 
examination report dated in April 2007 notes a diagnosis of 
mixed headaches, which included ocular migraines and cervical 
vertebragen occipital headaches, and recurrent kaleidoscope 
vision associated and non-associated with headaches.  A June 
2008 VA examination report notes that, following a physical 
examination and review of the claim file, the Veteran was 
given a diagnosis of history of mixed headaches.  The Veteran 
stated that she has not had headaches since the cervical 
spine surgery in September 2007.  Despite the fact that the 
Veteran no longer has a disability manifested by headaches 
with loss of vision, service connection can still be granted 
if the other requirements of 38 C.F.R. § 3.303 are met.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  

STRs dated in February 1990 note that the Veteran complained 
of headaches after falling, and that she was given an 
assessment of closed head injury with complaints of 
headaches.  December 1995 STRs note an assessment of ocular 
migraines.  

As the record shows a headache with vision loss disability 
during the pendency of the claim, and treatment for headaches 
during service, the determinative issue is whether these are 
related.   

An April 2007 VA examination report notes that the Veteran 
had "mixed headaches" - migraine type headaches with an 
aura (kaleidoscope vision) and occipital headaches.  After 
reviewing the claims file, the examiner found that the 
Veteran's occipital headaches were not related to her 
military service, as they were first documented after service 
in 2002.  However, the examiner also found that the Veteran's 
migraine headaches with kaleidoscope vision were related to 
her military service, as they were first documented during 
service (in December 1995) and had been a continuously 
ongoing condition thereafter.  

As noted above, the Court has recently held that service 
connection may be awarded for a disability when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or any other time during the pendency 
of that claim, even though the disability resolves itself 
prior to the Secretary's adjudication of the claim.  See 
McClain, supra.  Thus, whatever the status of the headaches 
with vision loss in 2008, the earlier post-service evidence 
clearly establishes headaches with vision loss, satisfying 
the first element of a service connection claim, that of 
current disability.  The April 2007 VA opinion links this 
disability to the Veteran's service.  There is no medical 
evidence of record that indicates that the Veteran's 
headaches with vision loss are not related to service.  
Accordingly, service connection for headaches with vision 
loss is warranted.  


ORDER

Service connection for DJD and DDD of the cervical spine, to 
include associated radiculopathy (claimed as condition of the 
feet and hands and shoulder pain) is denied.

Service connection for headaches with loss of vision is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


